t c memo united_states tax_court eileen g akers petitioner v commissioner of internal revenue respondent docket no filed date geoffrey a akers specially recognized for petitioner steven m webster for respondent memorandum opinion goeke judge respondent determined deficiencies in income_tax and penalties under section for the taxable years and respondent disallowed deductions claimed for 1all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure miscellaneous business_expenses on schedule a itemized_deductions in all years and a deduction for a payment to a self-employed plan sep in the year as explained herein we shall sustain most of respondent’s adjustments and the accuracy-related_penalties background at the time of filing the petition in this case petitioner was a resident of norwich connecticut petitioner was married during the years in question but she and her husband filed separate_income tax returns petitioner’s married filing separate_income tax returns were prepared by her husband petitioner’s federal_income_tax returns were audited for through and petitioner failed to provide adequate substantiation for certain claimed expenses on date respondent issued a notice_of_deficiency to petitioner respondent determined the following deficiencies and penalties year deficiency dollar_figure big_number accuracy-related sec_6662 penalty dollar_figure dollar_figure dollar_figure for the taxable_year petitioner reported and respondent disallowed the following items item deduction allowed adjustment investment_interest dollar_figure dollar_figure dollar_figure sch a misc business_expenses computer big_number -0- big_number -0- maintenance agreement uranium exp big_number -0- big_number gold exp big_number -0- big_number union dues -0- -0- society due sec_557 fees and rental sec_521 -0- pubs tax_advice big_number -0- big_number supplie sec_261 -0- education -0- oil_and_gas big_number -0- big_number -0- big_number computer_software big_number total big_number big_number big_number amort bond prem big_number -0- big_number self-employed sep big_number -0- big_number for the miscellaneous business_expenses reported for the notice_of_deficiency mistakenly allowed only dollar_figure respondent agrees dollar_figure is allowable for a difference of dollar_figure further respondent agrees that union dues of dollar_figure are deductible in for the taxable_year petitioner reported and respondent disallowed the following items item deduction allowed adjustment investment_interest dollar_figure dollar_figure dollar_figure sch a misc business_expenses computer big_number -0- big_number union dues -0- worthless securities big_number -0- big_number tax books big_number -0- big_number society dues big_number big_number oil_and_gas big_number -0- big_number supplie sec_741 -0- oakville school -0- depreciation -0- total big_number big_number big_number amort bond prem -0- for the taxable_year petitioner reported and respondent disallowed the following items item deduction allowed adjustment sch a misc business_expenses computer dollar_figure -0- dollar_figure sec_616 expense big_number -0- big_number union dues dollar_figure -0- oil_and_gas big_number -0- big_number supplie sec_645 -0- legal advice big_number -0- big_number prof soc members involuntary big_number -0- big_number advisory fees -0- total big_number big_number big_number amort bond prem -0- petitioner reported wage income in each of the years in question from the norwich public schools in norwich connecticut she also reported dividend and interest_income petitioner timely filed a petition in this court a stipulation of facts with accompanying exhibits was received at trial as well as the testimony of petitioner’s husband petitioner attempted to introduce additional exhibits with her posttrial brief but the record having been closed these documents were not admitted into evidence discussion respondent’s determination is presumed correct rule a deductions are a matter of legislative grace and a taxpayer bears the burden of proving entitlement to any deduction claimed 292_us_435 65_tc_87 affd per curiam 540_f2d_821 5th cir failing to introduce credible_evidence to shift the burden_of_proof under sec_7491 petitioner bears the burden of proving respondent’s determination is incorrect petitioner raises several arguments concerning the procedural history of this case prior to the issuance of the notice_of_deficiency these arguments do not relate to the merits of the tax dispute for the years in question rather this case concerns the substantiation of claimed deductions and the applicability of the penalty under sec_6662 we first address the dollar_figure deduction in for an alleged payment to an sep plan respondent finds the documentation for this deduction to be inadequate we disagree and find it to be sufficient to sustain the deduction because the exhibit in the record establishes the dollar_figure payment the largest amounts in dispute in and are for investment_interest the deduction of investment_interest is governed by sec_163 petitioner deducted dollar_figure and dollar_figure respectively respondent allowed dollar_figure and dollar_figure respectively sec_163 limits the investment_interest deduction to the net_investment_income for the year which would come into play for nevertheless the records submitted by the petitioner are redacted spliced together and recopied some of the records do not even relate to accounts owned by the petitioner we find the evidence offered by petitioner to be inadequate to substantiate any investment_interest in excess of that allowed by respondent in each of the years in dispute petitioner claimed a miscellaneous business_expense deduction under the words computer respondent allowed dollar_figure for a computer maintenance agreement in which was not claimed on the return the substantiation submitted for the amounts claimed on the return is for a computer purchased in based upon the testimony of petitioner’s husband this computer was fully depreciated for tax purposes prior to accordingly the miscellaneous business_expense deductions for computer are disallowed in petitioner claimed a deduction of dollar_figure for worthless securities in petitioner claimed deductions of dollar_figure and dollar_figure for uranium expense and gold expense respectively in and petitioner claimed deductions of dollar_figure and dollar_figure respectively under the caption oil_and_gas the information submitted by petitioner relative to these items are the copies of checks dated in and we found petitioner’s husband’s explanation of these deductions to be unconvincing and these deductions are disallowed the other miscellaneous business_expenses disallowed by respondent were not adequately substantiated by petitioner and respondent’s adjustments are sustained the remaining issue is the penalty under sec_6662 sec_6662 provides a penalty equal to percent on the portion of the underpayment_of_tax attributable to a substantial_understatement_of_income_tax or to negligence a substantial_understatement_of_income_tax is defined as an understatement_of_tax that exceeds the greater of percent of the tax required to be shown on the tax_return or dollar_figure sec_6662 for and the deficiencies exceed dollar_figure for respondent asserts that the underpayment_of_tax is attributable to negligence because petitioner failed to maintain adequate books_and_records to substantiate the deductions claimed there is no question in this case that the records were inadequate petitioner relied upon her husband to prepare her returns and keep her records unfortunately his efforts in this regard were inadequate and there is insufficient evidence of reasonable_cause for petitioner’s failure to maintain proper records accordingly we find the penalty under sec_6662 is applicable to the deficiencies for the years in question to reflect the foregoing and concessions by respondent decision will be entered under rule
